Title: To James Madison from Henry Hill Jr. (Abstract), 4 April 1805
From: Hill, Henry, Jr.
To: Madison, James


4 April 1805, New York. “I have the honor to acknowledge the recpt of yours [not found] covering a commission constituting me consul for the united States to the Island of Cuba, with the several instructions therewith.
“Feeling the importance to our Country of having at this crisis some person authorized to represent our interests in that Island, I shall avail myself of the first oppy offering after the 20th of this month, to proceed to Havana to take upon me the Honorable and highly important trust, it has pleased the president to confide to me; for which I feel extremely grateful, and accept it, sir, as a particular mark of distinction highly Honorable to myself, and in which I am in hopes, as I shall endeavor, so to comport myself as shall make it Honorable, and essensially serviceable to my Country; and to prove myself worthy of the office and confidence placed in me.
“The late relaxation of His Catholick Majesty in favor of His Subjects, respecting prizes made by private armed Vessels, will no doub<t> cause a great number of privateers to be fitted out and commissioned from Cuba.
“The owners, commanders, & crews of such Vessels, are generally composed of men regardless of their own, or their country’s honor, and of the respect and justice due to others.
“The richness and extent of our commerce in that quarter, will offer an alluring bait to their avidity, and I am apprehensive their depradations will be frequent upon the property of our citizens.
“The extreme venality & corruption of the Spanish colonial Govts, will enable them to carry on with impunity their robbing, unless prompt and decided measures are taken in the commencement, to detect and punish them whenever they shall violate our rights.
“For these reasons, Sir, I should wish, if it is consistent, particular instructions as to the conduct I ought to pursue with the Government, as it respects captured American property that may be sent into the ports of that Island—such, as I could produce to the Governor if necessary, and as would enable me to adopt and adhere to an uniform line of conduct.
“From the knowledge I have of the present Governor of Cuba, I am persuaded that where justice is to be demanded of him, it must be done in a respectful, but determined manner.
“St Yago de Cuba from its situation and excellent Harbour, as well as from the number of French who have taken reffuge there of desperate fortunes, as likewise Barracoa, Navitas, & Trinidad, will become nests from whence Privateers will issue in greater numbers on their predatory excursions, and when the injuries our citizens will sustain from them will be much greater, that [sic] at Havana or its vicinity—Particularly as those ports are far removed from the immediate eye of the Government. Therefore, I should like to be informed particularly, whether I can delegate to agents in those ports power to act, or in any other, when it may become necessary fo<r> the detection of injustice to our citizens, or of advantage to our commercial interests.
“By the instructions alluded to, I shou<l>d be releived from great embarrassments which would otherwise ensue.
“My Situation will be a delicat<e> one, as it respects the communications which will be necessary with the Govt on any important occasion, as I shall not be officially acknowledged. But I have no doubt the Governor and Intendent will be just to my remonstrances, should such be necessary, and I shall on all occasions cultivate their friendship, and feel confident I can be of essensial service to my country.”
